    Case 2:17-cv-01722-JMA Document 23 Filed 11/23/20 Page 1 of 24 PageID #: 469




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X          For Online Publication Only
EDWARD FRANCIS LUPO,

                                   Plaintiff,
                                                                          MEMORANDUM & ORDER
                 -against-                                                17-CV-1722 (JMA)

ANDREW SAUL,1
Commissioner of Social Security,                                                                FILED
                                                                                                CLERK
                                    Defendant.                                     11/23/2020 10:09 am
---------------------------------------------------------------X
APPEARANCES                                                                          U.S. DISTRICT COURT
                                                                                EASTERN DISTRICT OF NEW YORK
Hannalore Merritt                                                                    LONG ISLAND OFFICE
Osterhout Berger Disability Law
521 Cedar Way
Suite 200
Oakmont, PA 15139
       Attorney for Plaintiff

Mary M. Dickman
United States Attorney’s Office, EDNY
610 Federal Plaza
Central Islip, NY 11722
       Attorney for Defendant

AZRACK, United States District Judge:

         Plaintiff Edward Francis Lupo (“Plaintiff”) seeks review of the final determination by the

Commissioner of Social Security (the “Commissioner”), reached after a hearing before an

administrative law judge (“ALJ”), denying Plaintiff disability insurance benefits under the Social

Security Act. The case is before the Court on the parties’ cross-motions for judgment on the

pleadings. For the reasons discussed herein, Plaintiff’s motion for judgment on the pleadings is

DENIED, the Commissioner’s cross-motion is GRANTED.


1
  Andrew Saul became the Commissioner of the Social Security Administration on June 17, 2019. Pursuant to Rule
25(d) of the Federal Rules of Civil Procedure, Andrew Saul is substituted for Acting Commissioner Nancy A. Berryhill
as the defendant in this suit.

                                                         1
Case 2:17-cv-01722-JMA Document 23 Filed 11/23/20 Page 2 of 24 PageID #: 470




                                     I. BACKGROUND

A. Procedural History

       Plaintiff filed for disability insurance benefits with the Social Security Administration

(“SSA”) on March 4, 2014 based on allegations of neuropathy in his lower extremities and

Asperger’s Disorder. (Tr. 155-63.) Following denial of his claim, Plaintiff appeared with his

attorney at a hearing before Administrative Law Judge Patrick J. Kilgannon (“ALJ Kilgannon” or

the “ALJ”) on May 5, 2016. (Tr. 14-38.)

       In a decision dated July 27, 2016, the ALJ denied Plaintiff’s claims, finding that he was

not disabled from his alleged onset date of August 15, 2013 through December 31, 2018, the date

he was last insured. (Tr. 57.) The ALJ found that Plaintiff had the residual functional capacity

(“RFC”) to perform medium work except that “he can only occasionally climb ladders, ropes and

scaffolds”; “can frequently climb ramps or stairs”; and “can frequently balance, stoop, kneel,

couch and crawl.” (Tr. 58.) In addition, the ALJ found that Plaintiff needs to avoid concentrated

exposure to excessive noise and is limited to “low stress work” and “only occasional interaction

with public and coworkers.” (Id.) The ALJ determined that though these limitations would

preclude performance of Plaintiff’s previous employment, there are jobs that exist in significant

numbers in the national economy that he can perform. (Tr. 63-64.) ALJ Kilgannon’s decision

became the final decision of the Commissioner when the Appeals Council denied Plaintiff’s

request for review on January 27, 2017. (Tr. 1-2.) This appeal followed.

B. Plaintiff’s Background and Testimony

       Plaintiff was born on May 19, 1954. Plaintiff has a bachelor’s degree in business and a

Master of Business Administration. (Tr. 19-20, 145.) Plaintiff worked as a quality consultant




                                               2
Case 2:17-cv-01722-JMA Document 23 Filed 11/23/20 Page 3 of 24 PageID #: 471




from 2010 until August 15, 2013, when he was laid off. (Tr. 20-21, 158-59, 176.) Prior to that,

he worked as a quality engineer and a quality assurance engineering supervisor. (Tr. 159, 176.)

       As part of his application for disability insurance benefits, Plaintiff filled out a function

report, dated May 27, 2014. (Tr. 164-75.) Plaintiff stated that he was “born with Asperger’s

Disorder, a condition recently diagnosed,” and in October 2013, “developed a severe condition

with walking, stability, and neuropathy.” (Tr. 165-66.) Plaintiff stated that while standing he

sometimes felt unstable and needed to hold onto something. (Tr. 169.) Sitting was “[n]ot a

problem for short durations,” but his legs started to cramp if he sat for longer periods. (Tr. 170.)

He reported that he could walk only short distances, because his legs sometimes gave out and

caused him to stumble. (Tr. 169.) Plaintiff stated that climbing stairs and kneeling were both

difficult for him, and that he could not lift much “because of leg weakness.” (Tr. 169-70.)

       Regarding his Asperger’s Syndrome, Plaintiff reported that his condition has led to ongoing

conflicts with co-workers and that he lost jobs because of problems getting along with people. (Tr.

165, 171.) He stated that his condition caused him to have ongoing conflict with friends and caused

him to limit social activities, which he finds stressful. (Tr. 169.) He also is unable able to adjust

to change and sometimes has a “meltdown” or “overrespond[s] emotionally.” (Tr. 172.)

       Plaintiff also stated that he watched television, read, listened to music, managed his

financial investments, and took care of his two cats. (Tr. 165-68, 172.) He also indicated that he

took care of his own personal needs, prepared meals daily, and was able to handle his finances.

(Tr. 165-68.) He also went out alone daily and drove. (Tr. 167-68.) He socialized, meeting with

friends for a few hours several times per week. (Tr. 169.)




                                                 3
Case 2:17-cv-01722-JMA Document 23 Filed 11/23/20 Page 4 of 24 PageID #: 472




       At the May 5, 2016 hearing, Plaintiff testified that at his last job as a quality consultant, he

worked with customers, ensured that the company’s product met standards, worked with suppliers,

and interfaced with different departments in his company. (Tr. 20-21.) He also testified that he

had problems with coworkers at every job he has had in the past fifteen years. (Tr. 24-25.)

Specifically, he stated that his condition causes him to be unaware of how his actions are perceived

by others, and that he had “outbursts” and exhibited “completely unprofessional behavior.” (Tr.

25-29.) Additionally, he stated that he began suffering from an undiagnosed illness in October

2013, causing him problems with standing, balancing, and walking. (Tr. 29.) He stated that he

has constant pain in his lower right leg and foot, and his foot has a nearly constant “burning

numbness” which causes instability while standing. (Tr. 29-30.) Wearing shoes made the pain

worse. (Tr. 30.) Plaintiff also testified that he considered himself to be a recluse and lived alone.

(Tr. 31.) During the day, he watched television and used the internet. (Id.) He also went to the

supermarket in the morning to avoid people. (Id.)

C. Medical Evidence

   1. Dr. Brianna Atkins – Bay Shore Urgent Care

       On August 9, 2013, Dr. Brianna Atkins of Bay Shore Urgent Care examined Plaintiff. (Tr.

301.) Dr. Atkins noted that he was generally healthy with no change in strength or exercise

tolerance and that the examination was unremarkable.           (Id.)   She diagnosed Plaintiff with

hyperlipidemia and impotence of an organic origin. (Id.)

   2. Dr. Marc Cimmino – Bay Shore Urgent Care

       On January 29, 2014, Dr. Marc Cimmino, also of Bay Shore Urgent Care, examined

Plaintiff. (Tr. 299.) Plaintiff stated that he had been having trouble walking and weak leg muscles

for the past two months. (Id.) On the same day, Dr. Cimmino completed a form certifying that



                                                  4
Case 2:17-cv-01722-JMA Document 23 Filed 11/23/20 Page 5 of 24 PageID #: 473




Plaintiff was entitled to a disabled parking permit. (Tr. 334.) Dr. Cimmino opined that Plaintiff

had difficulty walking and “cannot walk long distances without falling or getting extremely tired.”

(Id.) Additionally, he noted that Plaintiff had a neuromuscular dysfunction that severely limits

mobility and was unable to walk 200 feet without stopping. (Id.) He also stated that Plaintiff’s

disability was temporary, and he expected him to recover by July 1, 2014. (Id.) Dr. Cimmino did

not opine as to any lifting or carrying restrictions.

        On February 17, 2014, Plaintiff underwent an MRI of the lumbar spine at Zwanger-Pesiri

Radiology that Dr. Cimmino ordered.          (Tr. 303.)   The results indicated that Plaintiff had

“degenerative disc disease and facet arthrosis resulting in moderate foraminal stenosis at multiple

levels.” (Id.) While there was an “abutment of the exiting nerve roots,” there was no nerve

compression, severe thecal sac compression, or fracture or aggressive lesion within the lumbar

spine. (Tr. 303-04.) On February 28, 2014, Plaintiff underwent bloodwork that Dr. Cimmino

ordered. (Tr. 298, 305-08.) The test results were remarkable for high cholesterol levels. (Tr. 305.)

    3. Katherine Cody, Psy.D. – Consultative Examiner

        On February 5, 2014, Dr. Katherine Cody, a psychologist, examined Plaintiff. (Tr. 332.)

She diagnosed him with Asperger’s Disorder and noted that he has problems related to his primary

support group, social environment, and occupational. (Id.) Specifically, the evaluation indicated

significant concerns with his executive functioning abilities. (Id.) Dr. Cody gave Plaintiff a Global

Assessment Functioning (“GAF”) score of 60 and recommended psychotherapy to improve his

understanding of Asperger’s Disorder, to learn mindfulness strategies targeting his executive

functioning abilities, and coping strategies targeting his anxiety. (Id.) She also suggested Plaintiff

engage in a support group for others with Asperger’s Disorder. (Tr. 333.)




                                                   5
Case 2:17-cv-01722-JMA Document 23 Filed 11/23/20 Page 6 of 24 PageID #: 474




   4. Kathleen Acer, Ph.D. – Consultative Examiner

       On June 24, 2014, Dr. Kathleen Acer performed a psychiatric evaluation of Plaintiff. (Tr.

322.) Plaintiff reported to Dr. Acer that he had recently been diagnosed with autistic spectrum

disorder and that he was not receiving treatment for it. (Id.) Dr. Acer noted that Plaintiff was

cooperative but presented in a socially uncomfortable and awkward manner. (Tr. 323.) He was

dressed in an appropriate, well-groomed manner. (Id.) His eye contact was poorly focused, his

speech was stilted and formal, and poor pragmatics of communication were noted. (Id.) Dr. Acer

noted that Plaintiff was coherent and goal directed. (Id.) He was able to adequately concentrate

and perform simple calculations. (Id.) His memory was intact, and his cognitive functioning was

adequate. (Tr. 322.) Further, Plaintiff reported that can dress, bathe, and groom himself, as well

as perform daily tasks such as driving, shopping, and handling his financial affairs. He also

reported that he goes to the gym. (Tr. 324.)

       Dr. Acer opined that Plaintiff was able to follow and understand directions and instructions,

appropriately perform tasks, maintain attention and concentration, maintain a regular schedule,

and learn or perform complex tasks independently. (Tr. 323.) She noted that Plaintiff may have

difficulty adequately relating with others and dealing with stress. (Id.) Dr. Acer stated that the

results of the evaluation appeared to be consistent with some psychiatric issues but that Plaintiff’s

psychiatric issues did not in and of themselves appear severe enough to interfere with his

functioning. (Id.) Dr. Acer diagnosed autism spectrum disorder and neuromuscular disorder,

unspecified. (Tr. 324.)

   5. Dr. Andrea Pollack – Consultative Examiner

       On June 24, 2014, Dr. Andrea Pollack, D.O., performed a neurological examination of

Plaintiff. (Tr. 327.) She noted that Plaintiff reported self-diagnosed neuropathy despite a negative



                                                 6
Case 2:17-cv-01722-JMA Document 23 Filed 11/23/20 Page 7 of 24 PageID #: 475




MRI and the fact that he had not yet undergone an EMG or been examined by a neurologist. (Id.)

He reported that he had a constant burning pain in his legs with tingling and numbness. (Id.)

Plaintiff stated that he cooked daily, cleaned, did laundry, and shopped twice per week. (Id.) He

showered and dressed daily, watched television, listened to the radio, read, and socialized with

friends. (Id.) When examining Plaintiff’s gait, Dr. Pollack opined that he was unsteady while

walking and could not walk on heels and toes secondary to imbalance. (Tr. 328.) Plaintiff did not

walk with an assistive device and did not have trouble rising from a chair. (Id.) He needed no

help changing for the exam or getting on and off the exam table. (Id.) Regarding his lower

extremities, Dr. Pollack noted Plaintiff had normal muscle tone, his strength was 5/5 in proximal

and distal muscles and showed no signs of dysmetria, tremors, or muscle atrophy. (Id.) Regarding

his upper extremities, his muscle tone was normal, he had no muscle atrophy, and his strength was

5/5 in proximal and distal muscles. (Id.) She noted that his hand and finger dexterity were intact,

and his grip strength was 5/5. (Id.) Dr. Pollack also stated that Plaintiff dressed appropriately,

maintained appropriate eye contact, and had no suggestion of impairment in insight or judgment.

(Id.)

        Dr. Pollack diagnosed Plaintiff with lower extremity paresthesia and pain, Asperger’s

disease, and decreased visual acuity in his left eye. (Tr. 329.) Dr. Pollack also opined that Plaintiff

was restricted in activities which require visual acuity of the left eye, had evidence of mild memory

impairment, had a mild restriction in walking and standing, and a moderate restriction in climbing.

She noted that Plaintiff should avoid heights, operating heavy machinery, heavy exertion, and

activities that put him at risk for a fall. (Id.)




                                                    7
Case 2:17-cv-01722-JMA Document 23 Filed 11/23/20 Page 8 of 24 PageID #: 476




   6. Dr. Shapiro – State Agency Psychological Consultant

       On June 27, 2014, Dr. Shapiro, a state agency psychological consultant, examined

Plaintiff’s medical record up to that date, but did not physically meet with him. (Tr. 42-43.) Dr.

Shapiro concluded that Plaintiff suffered from an autistic disorder and found that Plaintiff suffered

from moderate difficulty in maintaining social functioning but had no restrictions in activities of

daily living, or in maintaining concentration, persistence, or pace. (Id.)

   7. Dr. Lewis Cylus – State Agency Medical Consultant

       On July 10, 2014, Dr. Cylus, a state agency medical consultant, examined the medical

record. (Tr. 44-46.) Dr. Cylus noted that Plaintiff could lift or carry 20 pounds occasionally and

10 pounds frequently. (Tr. 44.) In addition, Dr. Cylus opined that Plaintiff could stand or walk

for six hours and sit for six hours in an eight-hour workday. (Id.) Further, Dr. Cylus specified that

Plaintiff could occasionally climb ramps, stairs, and ladders, could balance frequently, and kneel

or crouch occasionally. (Id.) Finally, Dr. Cylus stated that Plaintiff should avoid concentrated

exposure to machinery and heights. (Id.) Dr. Cylus noted that the prior reports of an unsteady gait

were inconsistent with the imaging of the lumbar spine. In particular, he stated “he would have to

take the CE doctor at her word that there is some unsteadiness of gait, but this cannot be explained

by the findings or the lumbar imaging.” (Id.)

   8. Physician’s Assistant (“PA”) Stella Venegas

       On July 31, 2014, PA Stella Venegas completed a form for Plaintiff to receive a disabled

parking permit. (Tr. 335.) She stated that Plaintiff “cannot walk long distances without falling or

getting extremely tired” and that he had a neuromuscular dysfunction that severely limited

mobility. (Id.). She stated that Plaintiff’s disability was temporary, and that she expected he would

recover by January 1, 2015. (Id.)



                                                  8
    Case 2:17-cv-01722-JMA Document 23 Filed 11/23/20 Page 9 of 24 PageID #: 477




      9. Dr. Ronald Dunphy – Neurological Testing

         On May 12, 2015, Plaintiff underwent nerve conduction and electromyography (EMG)

testing of both legs, at Long Island Neurology, P.C. at the request of Ronald Dunphy, D.O. The

results of the study were normal. (Tr. 346-48.)

      10. Dr. Ronald Brenner – Psychiatrist

         Plaintiff began seeing Dr. Ronald Brenner, a psychiatrist at Neurobehavioral Research Inc.,

in January 2015. (Tr. 352.) On January 28, 2015, Dr. Brenner diagnosed Plaintiff with generalized

anxiety order and prescribed him Klonopin. (Id.) At a follow-up appointment, on February 10,

2015, Dr. Brenner found that Plaintiff was responding well to treatment and had no side effects.

He again prescribed Klonopin, but lowered the dose. (Id.) On March 9, 2015, Dr. Brenner found

no changes to Plaintiff’s mental status. (Id.) On May 18, 2015, Dr. Brenner found Plaintiff’s

mental status had improved and stated that he was in “excellent condition.” (Id.) On November

9, 2015, Dr. Brenner stated that Plaintiff was responding well to treatment. (Id.) On January 11,

2016, Dr. Brenner stated that Plaintiff was responding well to treatment and prescribed

Gabapentin2. (Id.)

      11. Dr. Rajeev Motiwala – Neurologist

         Following the ALJ’s decision, on November 8, 2016, Dr. Rajeev Motiwala performed an

EMG on plaintiff at Mount Sinai Medical Center3. (Tr. 7.) He found that electrodiagnostic test

results demonstrated mild chorionic axonal sensorimotor polyneuropathy that may have arisen



2
  Plaintiff argues that Gabapentin was prescribed to treat neuropathic pain. (Pl. Mem. at 17.) Dr. Brenner’s reasons
for prescribing the medication are not clear from the record. (Tr. 352.) Gabapentin “is used with other medications
to prevent and control seizures. It is also used to relieve nerve pain following shingles [] in adults. Gabapentin is
known as an anticonvulsant or antiepileptic drug.” WebMD, Gabapentin, https://www.webmd.com/drugs/2/drug-
14208-8217/gabapentin-oral/gabapentin-oral/details (last visited Nov. 17, 2020).
3
 This examination was conducted after the ALJ’s decision on July 27, 2016 and was therefore not submitted to the
ALJ.

                                                         9
Case 2:17-cv-01722-JMA Document 23 Filed 11/23/20 Page 10 of 24 PageID #: 478




from previous acute inflammatory demyelinating polyneuropathy. (Id.) In addition, he noted that

these findings could not rule out small fiber neuropathy. (Id.) Dr. Motiwala did not opine as to

any limitations of Plaintiff.

D. The ALJ’s Decision

        The ALJ issued his decision on July 27, 2016, applying the five-step process described

below, pursuant to 20 C.F.R. § 404.1520. (Tr. 52-64.) At step one, the ALJ concluded that Plaintiff

had not engaged in substantial gainful activity since his alleged onset date of August 15, 2013.

(Tr. 57.) At step two, the ALJ found that Plaintiff suffered from Asperger’s Disorder and

degenerative disc disease of the lumbar spine. (Id.) At step three, ALJ Kilgannon determined that

Plaintiff’s impairments, alone or in combination do not meet or medically equal the severity of

any of the regulation’s listed impairments. (Tr. 57-58.) Specifically, ALJ Kilgannon considered

Listings 1.04, 12.00, and 12.10. (Id.)

        ALJ Kilgannon then addressed step four, first considering Plaintiff’s RFC. An RFC

determination identifies what work a claimant can still perform, despite his limitations. See C.F.R.

§ 404.1545. The ALJ determined that Plaintiff had the RFC to perform medium work, except that

Plaintiff could only occasionally climb ladders, ropes, and scaffolds and could frequently use

ramps or stairs. (Tr. 58.) The ALJ also found that Plaintiff can frequently balance, stoop, kneel

crouch and crawl. (Id.) Additionally, Plaintiff needs to avoid concentrated exposure to excessive

noise, is limited to low stress work, which is defined as work requiring only occasional decision

making and occasional changes in the work setting, and is also limited to only occasional

interaction with the public and coworkers. (Id.)

        In considering Plaintiff’s limitations, ALJ Kilgannon made various observations about

Plaintiff’s testimony and reviewed Plaintiff’s medical records. (Tr. 58-63.) The ALJ found that



                                                10
Case 2:17-cv-01722-JMA Document 23 Filed 11/23/20 Page 11 of 24 PageID #: 479




Dr. Cylus and Dr. Shapiro never personally examined Plaintiff and did not have the opportunity to

review the medical evidence submitted after they rendered their opinions. As such, the ALJ

afforded their opinions little weight. (Tr. 62.) The ALJ afforded Dr. Cody’s GAF score little

weight because it “only represent[s] ‘snapshots’ of an individual’s functionality at a particular

point in time but [is] not necessarily representative of the individual’s functionality over a

prolonged period of time.” (Id.) The ALJ found that the record did not reflect that PA Vanegas

had ever personally examined Plaintiff, her opinion was not supported by the objective medical

evidence, and her opinion was limited to a six-month time period. Therefore, the ALJ afforded

her opinion “some weight, but not significant weight.” (Id.) The ALJ found that although Dr.

Cimmino examined Plaintiff on several occasions, his opinions were not supported by the

objective medical evidence, including the examination findings from his medical facility.

Additionally, his opinion was limited to a six-month time period. (Id.) Accordingly, his opinion

was given “some weight, but not significant weight.” (Id.) The ALJ found Dr. Pollack and Dr.

Acer both personally examined Plaintiff and their opinions were supported by objective medical

evidence. Accordingly, he afforded their opinions significant weight. (Id.) The ALJ also noted

that despite Plaintiff’s complaints of problems with his lower extremities, the results of his physical

examinations have consistently been unremarkable, and the results of a study of Plaintiff’s lower

extremities were normal. (Tr. 62-63.)

       The ALJ also considered Plaintiff’s statements and testimony regarding his activities

including that Plaintiff: cooks on a daily basis, cleans, does laundry, shops twice a week, manages

his own finances, cares for his own personal needs, drives, socializes, goes to the gym, cares for

his cat, invests in stocks, and can follow written and spoken instructions. (Id.)




                                                  11
Case 2:17-cv-01722-JMA Document 23 Filed 11/23/20 Page 12 of 24 PageID #: 480




       Based on his RFC determination, the ALJ concluded at step four that Plaintiff could not

perform his past relevant work as a quality consultant or quality assurance manager. (Tr. 63.)

       Finally, ALJ Kilgannon relied on the testimony of the Vocational Expert (“VE”) to

determine at step five that there are jobs that exist in significant numbers in the national economy

that Plaintiff can perform including as an industrial cleaner (100,000 jobs in the national economy),

a hand packager (90,000 jobs in the national economy), and a warehouse worker (70,000 jobs in

the national economy). (Tr. 64.) Accordingly, the ALJ found that Plaintiff was not under a

disability as defined in the Social Security Act from August 15, 2013 through the date of his

decision. (Id.)

                                        II. DISCUSSION

   A. Social Security Disability Standard

       Under the Social Security Act, “disability” is defined as “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). An individual is

disabled when his “physical or mental impairment or impairments are of such severity that he is

not only unable to do his previous work but cannot, considering his age, education, and work

experience, engage in any other kind of substantial gainful work which exists in the national

economy . . . .” 42 U.S.C. § 423(d)(2)(A).

       The Commissioner’s regulations set out a five-step sequential analysis by which an ALJ

determines disability. 20 C.F.R. § 404.1520. The analysis is summarized as follows:

       [I]f the Commissioner determines (1) that the claimant is not working, (2) that he
       has a ‘severe impairment,’ (3) that the impairment is not one [listed in Appendix 1
       of the regulations] that conclusively requires a determination of disability, and
       (4) that the claimant is not capable of continuing in his prior type of work, the

                                                 12
Case 2:17-cv-01722-JMA Document 23 Filed 11/23/20 Page 13 of 24 PageID #: 481




        Commissioner must find him disabled if (5) there is not another type of work the
        claimant can do.

Burgess v. Astrue, 537 F.3d 117, 120 (2d Cir. 2008) (second alteration in original) (quoting Green–

Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003)).               As part of the fourth step, the

Commissioner determines the claimant’s RFC before deciding if the claimant can continue in his

or her prior type of work. 20 C.F.R. § 404.1520(a)(4)(iv). The claimant bears the burden at the

first four steps; but at step five, the Commissioner must demonstrate “there is work in the national

economy that the claimant can do.” Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009); see also

Campbell v. Astrue, No. 12-CV-5051, 2015 WL 1650942, at *7 (E.D.N.Y. Apr. 13, 2015) (citing

Melville v. Apfel, 198 F.3d 45, 51 (2d Cir. 1999).

    B. Scope of Review

        In reviewing a denial of disability benefits by the SSA, it is not the function of the district

court to review the record de novo, but instead to determine whether the ALJ’s conclusions “‘are

supported by substantial evidence in the record as a whole, or are based on an erroneous legal

standard.’” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quoting Beauvoir v. Chater, 104

F.3d 1432, 1433 (2d Cir. 1997)). Substantial evidence is “‘more than a mere scintilla. It means

such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Perez v. Chater, 77 F.3d 41, 46 (2d Cir. 1996) (quoting Richardson v. Perales, 402 U.S. 389, 401

(1971)). “‘To determine whether the findings are supported by substantial evidence, the reviewing

court is required to examine the entire record, including contradictory evidence and evidence from

which conflicting inferences can be drawn.’” Snell v. Apfel, 177 F.3d 128, 132 (2d Cir. 1999)

(quoting Mongeur v. Heckler, 722 F.2d 1033, 1038 (2d Cir. 1983) (per curiam)). Thus, the Court

will not look at the record in “isolation but rather will view it in light of other evidence that detracts

from it.” State of New York ex rel. Bodnar v. Sec. of Health and Human Servs., 903 F.2d 122,


                                                   13
Case 2:17-cv-01722-JMA Document 23 Filed 11/23/20 Page 14 of 24 PageID #: 482




126 (2d Cir. 1990). An ALJ’s decision is sufficient if it is supported by “adequate findings . . .

having rational probative force.” Veino v. Barnhart, 312 F.3d 578, 586 (2d Cir. 2002).

   C. Analysis

       Plaintiff puts forth two arguments in support of his appeal of ALJ Kilgannon’s decision.

First, Plaintiff argues that the ALJ’s finding that Plaintiff could perform an RFC of medium work

is not supported by any of the medical experts’ opinions, and that the ALJ substituted his lay

opinion for that of the objective medical evidence. (Pl. Mem. at 10-20.) Second, Plaintiff argues

that the ALJ failed to adequately consider his strong work history in making a credibility analysis.

(Id. at 21.) For the reasons set forth below, neither of these arguments is availing.

       1. The ALJ’s RFC Analysis is Based on Substantial Evidence

       Plaintiff argues that ALJ Kilgannon erred in finding that Plaintiff’s RFC allowed him to

perform “medium work.” (Pl. Mem. 14-20.) Specifically, Plaintiff contends that every medical

experts’ opinion in this case indicated that Plaintiff could at most perform “light work” and the

ALJ used his lay opinion in finding that Plaintiff could perform “medium work.” (Id. at 10-13.)

Plaintiff only challenges the portion of the RFC regarding his physical impairments, and argues

that because the standing/walking requirements for medium and light work are the same, “this case

literally boils down to whether the ALJ’s finding that Plaintiff can lift and/or carry up to 50 pounds

for up to one-third of the workday and 25 pounds for up to two-thirds . . . is supported by substantial

evidence.” (Id. at 12.)

               a. RFC Analysis

       An RFC determination specifies the “most [a claimant] can still do despite [the claimant’s]

limitations.” Barry v. Colvin, 606 F. App’x 621, 622 n.1 (2d Cir. 2015) (summary order); see

Crocco v. Berryhill, No. 15-CV-6308, 2017 WL 1097082, at *15 (E.D.N.Y. Mar. 23, 2017)



                                                  14
Case 2:17-cv-01722-JMA Document 23 Filed 11/23/20 Page 15 of 24 PageID #: 483




(stating that an RFC determination indicates the “nature and extent” of a claimant’s physical

limitations and capacity for work activity on a regular and continuing basis) (citing 20 C.F.R. §

404.1545(b)).

       In determining a claimant’s RFC, “[t]he Commissioner must consider objective medical

evidence, opinions of examining or treating physicians, subjective evidence submitted by the

claimant, as well as the claimant’s background, such as age, education, or work history.” Crocco,

2017 WL 1097082, at *15; see also Barry, 606 F. App’x at 622 n.1 (“In assessing a claimant’s

RFC, an ALJ must consider ‘all of the relevant medical and other evidence,’ including a claimant’s

subjective complaints of pain.”) (quoting 20 C.F.R. § 416.945(a)(3)). An RFC determination must

be affirmed on appeal where it is supported by substantial evidence in the record. Barry, 606 F.

App’x at 622 n.1.

       The ALJ’s decision regarding the weight to be accorded to each medical opinion in the

record and how to reconcile conflicting medical opinions is governed by the treating physician

rule. 20 C.F.R. § 404.1527(c). According to the treating physician rule, if a treating physician’s

opinion regarding the nature and severity of an individual’s impairments is supported by

“medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence” in the record, the ALJ will credit that opinion with “controlling

weight.” 20 C.F.R. § 404.1527(c)(2); Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004).

However, an ALJ may discount a treating physician’s opinion when the opinion is conclusory, the

physician fails to provide objective medical evidence to support his or her opinion, the opinion is

inconsistent with the record, or the evidence otherwise supports a contrary finding. See 20 C.F.R.

§ 404.1527(c). The ALJ is required to give “good reasons” in support of his determination on the

weight given to a treating physician’s opinion. See Schaal, 134 F.3d at 503–04.



                                                15
Case 2:17-cv-01722-JMA Document 23 Filed 11/23/20 Page 16 of 24 PageID #: 484




       Where genuine conflicting evidence exists, the ALJ may exercise discretion in resolving

the conflict. Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002); Schaal, 134 F.3d at 504. Further,

an ALJ may consider and “choose between properly submitted medical opinions.” Balsamo v.

Chater, 142 F.3d 75, 81 (2d Cir. 1998). The ALJ may not, however, substitute his own lay opinion

for those submitted by medical professionals. See, e.g., Selian v. Astrue, 708 F.3d 409, 419 (2d

Cir. 2013). After considering all the evidence in the record, the ALJ is entitled to make a decision

consistent with the record as a whole. See Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013).

       An RFC of “light work” involves lifting no more than 20 pounds at a time with frequent

lifting or carrying of objects weighing up to 10 pounds” and “requires standing or walking, off and

on, for a total of approximately 6 hours of an 8-hour workday.” 20 C.F.R. 404.1567(c); SSR 83-

10. An RFC of “medium work” additionally involves “lifting no more than 50 pounds at a time

with frequent lifting or carrying of objects weighing up to 25 pounds.” Id.

               b. ALJ Kilgannon Properly Weighed the Objective Medical Evidence

       Plaintiff argues that the ALJ failed to accurately assign weight to the medical opinions of

Dr. Cylus, Dr. Cimmino, and PA Venegas relating to his physical impairments. (Pl’s Mem. 10-

20.) Plaintiff contends that the ALJ improperly assigned Dr. Cylus’s opinion “little weight,” and

Dr. Cimmino and PA Vanegas’s opinions “some weight, but not significant weight.” (Id.)

       First, the ALJ reasonably assigned “little weight” to Dr. Cylus’s opinion that Plaintiff was

limited to performing the equivalent of light work. (Tr. 62-63.) The ALJ provided “good reasons”

to discount the opinion of the state agency medical consultant: Dr. Cylus never personally

examined Plaintiff and did not review the medical evidence that was submitted after his medical

opinion was rendered in July 2014, including the unremarkable EMG of Plaintiff’s legs performed

in May 2015. (Tr. 62.) See Hilsdorf v. Comm’r of Soc. Sec., 724 F. Supp. 2d 330, 348 (E.D.N.Y.



                                                16
Case 2:17-cv-01722-JMA Document 23 Filed 11/23/20 Page 17 of 24 PageID #: 485




2010) (“Medical reports that are not based on personal observation ‘deserve little weight in the

overall evaluation of disability’”). Additionally, although not explicitly stressed by the ALJ, the

persuasive force of Dr. Cylus’s opinion was obviously tempered by his own observation that

Plaintiff was a “difficult assessment” and his statement that although he would take Dr. Pollack’s

report of unsteady gait at her word, these observations “cannot be explained by the physical

findings or the lumbar imaging.” (Tr. 46.)

         Second, the ALJ assigned “some weight, but not significant weight” to the opinion of Dr.

Cimmino, from Bay Shore Urgent Care, that Plaintiff could not walk more than 200 feet without

getting extremely tired or needing to stop and that he expected him to recover by July 20144. (Tr.

62.) The ALJ explained that although Dr. Cimmino had examined Plaintiff on several occasions5,

his opinion was not supported by the objective medical evidence, including the examination

findings from his own medical facility, namely the unremarkable MRI that Dr. Cimmino himself

ordered. (Id.) Additionally, the ALJ noted that Dr. Cimmino’s opinion applied only to a period

of less than six months. (Id.)

         Third, the ALJ assigned PA Vanegas’s opinion that Plaintiff could not walk more than 200

feet without getting tired or needing to stop “some weight but not significant weight.” (Tr. 62.)

The ALJ provided “good reasons” for the weight, noting that the record does not indicate that PA

Vanegas ever personally examined Plaintiff, her opinion only applied to a time period of less than



4
  Plaintiff argues that “the reality is that the ALJ plainly gave no weight to [Dr. Cimmino’s] opinion.” (Pl. Mem. at
18.) The ALJ properly assigned “some weight, but not significant weight” to the opinion and provided “good
reasons” for doing so. The Court finds no basis in the record to conclude that, in determining Plaintiff’s RFC, the
ALJ actually gave no weight to Dr. Cimmino’s opinion.

5
  Based on the record, Dr. Cimmino examined Plaintiff on January 29, 2014 and on the same day, completed a form
certifying that Plaintiff was entitled to a disabled parking permit. (Tr. 299, 334.) Dr. Cimmino also ordered an MRI
and bloodwork, which were performed on February 17, 2014 and February 28, 2014, respectively. (Tr. 298, 303-
05.)


                                                         17
Case 2:17-cv-01722-JMA Document 23 Filed 11/23/20 Page 18 of 24 PageID #: 486




six months, and the opinion was contradicted by the objective medical evidence. (Tr. 62.)

Furthermore, physicians’ assistants are not considered an acceptable medical source to whom the

treating physician rule applies. See Genier v. Astrue, 298 F. App’x 105, 108-09 (2d Cir. 2008).

Rather, “physicians’ assistants are defined as ‘other sources’ whose opinions may be considered

with respect to the severity of the claimant’s impairment and ability to work, but need not be

assigned controlling weight.” Genier, 298 F. App’x at 108 (citing 20 C.F.R. § 416.913(d)(1)).

       Accordingly, the ALJ properly weighed the medical evidence.

               c. Substantial Evidence Supports the RFC and ALJ Kilgannon Did Not
                  Substitute His Lay Opinion

       In determining the RFC, the ALJ relied on Dr. Pollack’s examination, the results of

physical examinations, which “consistently have been unremarkable in regard to [Plaintiff’s] legs,”

the results of an electrodiagnostic study which showed that Plaintiff’s lower extremities were

normal, and Plaintiff’s own statements and testimony regarding his daily activities. (Tr. 62-63.)

However, Plaintiff argues that there is not substantial evidence in the record to support the RFC of

medium work. (Pl. Mem. at 12, 15.) Plaintiff only challenges the portion of the RFC regarding

his physical impairments, not the portion related to his mental impairments.             (Id. at 12.)

Specifically, Plaintiff contends that Dr. Pollack’s opinion does not provide substantial evidence to

support the RFC of medium work because Dr. Pollack did not explicitly opine on Plaintiff’s

lifting/carrying restrictions and Dr. Cylus, who reviewed Dr. Pollack’s findings in his examination

of the medical record, found that Plaintiff could perform the equivalent of light work. (Id. at 15-

20.)

       In her findings, Dr. Pollack noted that Plaintiff lived alone, used no assistive device, needed

no help changing for the exam or getting on and off the exam table, was able to rise from a chair

without difficulty, his hand and finger dexterity were intact, his grip strength was full (5/5)


                                                 18
Case 2:17-cv-01722-JMA Document 23 Filed 11/23/20 Page 19 of 24 PageID #: 487




bilaterally, his strength in upper and lower extremities was also full with no muscle atrophy and

normal muscle tone, and he had normal sensation to pain, light touch, proprioception and vibration.

(Tr. 327-328.) She opined that Plaintiff had only mild restrictions in walking and standing and

moderate restrictions in climbing, and that he should avoid heights, operating heavy machinery

and activities requiring heavy exertion and that might put him at risk for a fall. (Tr. 329.) The

ALJ assigned significant weight to Dr. Pollack’s opinion because she personally examined

Plaintiff and her opinion was well-supported by the objective medical evidence. (Tr. 62.) See

Petrie v. Astrue, 412 F. App’x 401, 405 (2d Cir. 2011) (medical opinions of consultative examining

physicians can constitute substantial evidence).

       Despite Plaintiff’s contentions otherwise, Dr. Pollack’s conclusions support the ALJ’s

finding that Plaintiff could perform medium work. See Heitz v. Comm’r of Soc. Sec., 201 F. Supp.

3d 413 (S.D.N.Y. 2016) (ALJ’s finding that claimant retained the RFC for medium work was

supported by consultative examiner’s findings that claimant had full range of motion of hips,

ankles, wrists, shoulders, elbows and forearms bilaterally, as well as full flexion, extension and

lateral flexion bilaterally in cervical and lumbar spine, had no apparent muscle atrophy and had

grip strength of 4+/5 in one hand 5/5 in the other, along with testimony that claimant was able to

construct jigsaw puzzles and complete activities of daily living without assistance); Vanderhorst

v. Berryhill, No. 17-CV-10205, 2019 WL 3416003, at *16 (S.D.N.Y. June 25, 2019) (report and

recommendation), -
                 adopted
                   ---- -sub
                           --nom.
                              -- -Vanderhorst
                                   - - - - - - - -v.- Saul,
                                                      - - - No. 17-CV-10205, 2019 WL 3409795

(S.D.N.Y. July 29, 2019) (ALJ’s finding that claimant retained the RFC for medium work was

supported by consultative examiner’s findings that claimant had full range of motion in her

shoulders, elbows, forearms, and wrists; stable, non-tender joints, with no redness, heat, swelling

or effusion; a lack of any cyanosis, clubbing, edema, or atrophy in her extremities; and strength of



                                                   19
Case 2:17-cv-01722-JMA Document 23 Filed 11/23/20 Page 20 of 24 PageID #: 488




5/5 in both her upper and lower extremities, as well as bilaterally in her grip); Motyka v. Colvin,

No. 15-CV-54S, 2016 WL 6067846, at *5 (W.D.N.Y. Oct. 17, 2016) (physicians’ findings that

Plaintiff “ha[d] only mild limitations walking or standing” supported ALJ’s assessment that

Plaintiff could perform medium work); Henriquez v. Colvin, No. 15-CV-2655(JS), 2016 WL

4384720, at *9 (E.D.N.Y. Aug. 15, 2016) (“Courts in this Circuit and elsewhere have concluded

that a claimant can perform light or medium work based on ‘an opinion assessing moderate

limitations for sitting, standing and walking.’”) (citing Harrington v. Colvin, No. 14-CV-6044,

2015 WL 790756, at *14 (W.D.N.Y. Feb. 25, 2015)).

       It was reasonable for the ALJ to infer, from the absence of any lifting restrictions in Dr.

Pollack’s opinion that she concluded that Plaintiff had no such restrictions other than avoiding

lifting and carrying that constituted “heavy exertion.” See Cillari v. Colvin, No. 13-CV-4154,

2015 WL 1433371, at *22 n.46 (S.D.N.Y. Mar. 30, 2015) (finding that although consulting

physician’s report did not explicitly state that Plaintiff had no limitation in sitting, the ALJ

“reasonably implie[d] that [he] opined that Plaintiff had no limitation with respect to sitting,” when

the report was read as a whole); Heitz, 201 F. Supp. 3d at 425 (finding that “although [the

consultative examiner] did not make specific conclusions regarding the extent of Heitz’s lifting or

carrying limitations, his examination and findings as a whole imply that only minimal such

limitations exist.”); Scholtisek v. Colvin, 110 F. Supp. 3d 464, 476 (W.D.N.Y. 2015) (doctor’s

finding of “moderate limitation on heavy ambulation or exertional activity in the standing position

or repetitive bending/twisting of the lumbar spine” was consistent with ALJ’s RFC assessment

that Plaintiff could perform medium work). It was more than reasonable for the ALJ—after

considering Dr. Pollack’s conclusion that Plaintiff had only a mild restriction in standing/walking

and had to avoid “heavy exertion,” along with the other evidence in the record—to conclude that



                                                 20
Case 2:17-cv-01722-JMA Document 23 Filed 11/23/20 Page 21 of 24 PageID #: 489




Plaintiff could meet the lifting and carrying requirements of medium work. The ALJ did not

improperly rely on his lay opinion to conclude that Plaintiff could lift no more than 50 pounds at

a time and frequently lift or carry objects weighing up to 25 pounds, and walk and/or stand for up

to six hours in an eight-hour workday.

       Furthermore, Dr. Cylus’s opinion that Plaintiff could lift/carry 10 pounds frequently and

20 pounds occasionally, does not dictate a finding that Dr. Pollack’s examination fails to support

an RFC for medium work. As explained above, the ALJ provided “good reasons” for assigning

little weight to Dr. Cylus’s opinion. No other medical professional opined as to the amount of

weight Plaintiff could lift or carry. Contrary to Plaintiff’s argument, the ALJ was not required to

accept Dr. Cylus’s interpretation of Dr. Pollack’s use of the terms “mild” and “heavy exertion,”

particularly when Dr. Cylus’s conclusions were themselves so tepid.

       In addition to Dr. Pollack’s examination, the RFC is also supported by the objective

medical evidence in the record. In February 2014, Dr. Cimmino ordered an MRI of Plaintiff’s

lumbar spine, which found only moderate foraminal stenosis with no abutment of exiting nerve

roots, no nerve root compression, no severe thecal sac compression, and no fracture or aggressive

lesion within the lumbar spine. (Tr. 60, 303-04.) In May 2015, an EMG test of Plaintiff’s lower

extremities did not reveal any evidence of neuropathy and was unremarkable. (Tr. 62, 346.)

Additionally, although Plaintiff argues that his difficulty walking is due to neuropathy or a

“muscular dysfunction,” he acknowledged to Dr. Pollack and at the hearing that he had not

received a diagnosis for this condition. (Tr. 29, 327.) Finally, the ALJ relied on Plaintiff’s own

statements that he cooks on a daily basis, cleans, does laundry, shops twice a week, cares for his

own personal needs, goes to the gym, and cares for his two cats. (Tr. 62.)




                                                21
Case 2:17-cv-01722-JMA Document 23 Filed 11/23/20 Page 22 of 24 PageID #: 490




       Therefore, the RFC assessment is supported by substantial evidence in the record and the

ALJ did not rely on his own “lay opinion” in making the RFC determination. Johnson v. Colvin,

669 F. App’x 44, 46–47 (summary order) (2d Cir. 2016) (“[B]ecause the record contained

sufficient other evidence supporting the ALJ’s determination and because the ALJ weighed all of

that evidence when making his residual functional capacity finding, there was no ‘gap’ in the

record and the ALJ did not rely on his own ‘lay opinion.’”). Accordingly, when Dr. Pollack’s

opinion is coupled with all of the other evidence in the record, there is certainly sufficient evidence

to support the ALJ’s RFC finding.

               d. Duty to Develop the Record

       Plaintiff argues that the ALJ should have “enlisted a review of the record and testimony by

a medical expert; recontacted Dr. Poll[a]ck for an explanation of her opinion and clarification

regarding the specifics of Plaintiff’s functional limitations; recontacted Drs. Cylus and/or

Cimmino for further information; or . . . returned the complete case record to Dr. Cylus . . . for

review.” (Pl’s Mem. at 20.) These arguments do not have merit.

       The decision of whether to obtain the opinion of a medical expert is discretionary. See 20

C.F.R. § 404.1513a(b)(2) (“Administrative law judges may also ask for medical evidence from

expert medical sources.”) (emphasis added). Furthermore, the ALJ has no obligation to recontact

a consultative examiner, state agency medical consultant, or treating physicians. The regulations

state only that where the adjudicator believes the evidence is inadequate to make a disability

determination, the decision of whether to recontact a treating source is discretionary. See 20 C.F.R.

§ 404.1520b(b). The record does not indicate that the evidence is inadequate to make an RFC

determination, and even if the evidence was inadequate, it was in the ALJ’s discretion whether to

recontact a treating physician. See id.



                                                  22
Case 2:17-cv-01722-JMA Document 23 Filed 11/23/20 Page 23 of 24 PageID #: 491




          An ALJ has an affirmative duty to develop the record where there are deficiencies and

“clear gaps in the administrative record.” Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir. 1999).

However, “the flip-side of this same proposition” is that “where there are no obvious gaps in the

administrative record, and where the ALJ already possesses a ‘complete medical history,’ the ALJ

is under no obligation to seek additional information in advance of rejecting a benefits claim.”

Petrie, 412 F. App’x at 406 (quoting Rosa, 168 F.3d at 79 n.5). The ALJ’s duty to develop the

record exists even when a claimant is represented by counsel. Rosa, 168 F.3d at 79. Here, the

ALJ did not fail to develop the record, which contained medical opinions, treatment notes, and

analyses of Plaintiff’s MRI and EMG from multiple medical professionals regarding Plaintiff’s

physical impairments. Under these circumstances, the ALJ was not required to recontact any of

the medical professionals for further information or enlist review of the record by another medical

expert.

          2. The ALJ Properly Assessed Plaintiff’s Credibility

          Finally, Plaintiff argues that the ALJ’s credibility finding is broadly “generally flawed,”

and specifically flawed because he failed to “even acknowledge Plaintiff’s strong work history.”

(Pl. Mem. at 21.)

          The ALJ followed the two-step inquiry outlined in the regulations and determined that

Plaintiff’s “statements concerning the intensity, persistence and limiting effects of [his] symptoms

are not entirely consistent with the medical evidence and other evidence in the record.” (Tr. 59.)

          The ALJ has the discretion to evaluate and ultimately not credit a plaintiff’s testimony

about the severity of his pain and functional limitations. See Burnette v. Colvin, 564 F. App’x 20,

605, 609 (2d Cir. 2008) (summary order). And work history is one of multiple factors an ALJ may

consider in determining credibility. See Schaal, 134 F.3d at 502 (finding that work history may



                                                  23
Case 2:17-cv-01722-JMA Document 23 Filed 11/23/20 Page 24 of 24 PageID #: 492




enhance credibility but is not dispositive in a credibility determination). A failure to explicitly

mention work history in a credibility determination does not undermine an otherwise valid

credibility determination based on other factors. See Wavercak v. Astrue, 420 F.App’x 91, 94 (2d

Cir. 2011).

       Here, the ALJ reasonably weighed the applicable evidence—reviewing the medical records

and specifically considering Plaintiff’s testimony and statements contained in the record.

Although the ALJ did not explicitly state that he considered work history in making a credibility

determination, the ALJ elicited testimony from Plaintiff regarding his work history at the hearing,

and in his decision, noted Plaintiff’s past work experience in finding that Plaintiff was not able to

return to his past work as a quality consultant or quality assurance manager. (Tr. 20-24; 25-29;

63.)

        Accordingly, the ALJ properly evaluated Plaintiff’s subjective complaints in determining

that Plaintiff retained the ability to perform medium work.

                                       III. CONCLUSION

       For the foregoing reasons, the Court DENIES Plaintiff’s motion for judgment on the

pleading and GRANTS the Commissioner’s motion for judgment on the pleadings. The Clerk of

the court is directed to enter judgment in favor of the Commissioner and close the case.



SO ORDERED.
Dated: November 23, 2020
Central Islip, New York
                                                              /s/ (JMA)
                                                      JOAN M. AZRACK
                                                      UNITED STATES DISTRICT JUDGE




                                                 24
